Citation Nr: 0520799	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  01-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
nonservice-connected pension benefits, in the calculated 
amount of $3,997, to include the issue of whether the 
overpayment was due to sole administrative error.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse (A.K.), and observers A.J. and H.R.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel





INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision rendered by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which denied a request for waiver of 
the recovery of an overpayment of nonservice-connected 
pension benefits in the calculated amount of $3,997.

The Board issued a decision on this matter in March 2003, 
denying the appeal.  Shortly thereafter, the veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In February 2004, VA received a 
one-page statement from the veteran, which the Court 
construed as the veteran's brief before the Court.  The 
Secretary thereafter filed his Brief of Appellee in April 
2004.

By Memorandum Decision issued in December 2004, the Court 
vacated the March 2003 Board decision and remanded the case 
back to the Board, with instructions to provide a complete 
analysis of the six regulatory elements that comprise 
"equity and good conscience," to include sufficient reasons 
and bases for all conclusions reached.

The Board has determined that it is necessary to REMAND this 
appeal at this time for further development, prior to 
appellate review.  The appeal is thus REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

The Court vacated the March 2003 Board decision and remanded 
the matter back to the Board essentially based on its finding 
that the Board decision had provided inadequate reasons and 
bases in regards to two of the "equity and good conscience" 
elements that VA regulation requires be weighed in 
determining whether recovery of the overpayment is warranted.  
See 38 C.F.R. § 1.965(a) (2004).

First, the Court found that, even though the Board found 
fault on the part of the veteran, the Board did not weigh his 
fault against VA's fault in the creation of the overpayment.

Second, the Court also found that the Board's conclusion that 
recovery of the overpayment would not result in undue 
financial hardship of the debtor by depriving him or his 
family of basic necessities was inadequate.  The reason for 
the inadequacy was, according to the Court, the Board's 
failure to take into account the medical condition of the 
veteran when he filed his original claim for pension benefits 
in March 1999, as well as the veteran's wife's testimony in 
November 2001 essentially implying that the veteran's current 
physical condition had deteriorated to a point that he might 
eventually be rendered totally disabled.  (She stated, in 
essence, that the veteran's body was rejecting a transplanted 
kidney, which would require further medical treatment and 
additional related expenses.)

In regards to the second element discussed above, the Court 
further stated that "the Board failed to consider [the 
veteran]'s future medical condition and his prospects for 
maintaining any type of gainful employment should he be 
rendered completely disabled as a result of his body 
rejecting the transplanted kidney."

An adequate analysis of whether recovery of the debt in this 
particular case would be against equity and good conscience 
based on undue financial hardship necessarily requires that 
the veteran's financial situation be updated and revisited, 
particularly given the fact that the most recent financial 
status report in this case was filed more than four years 
ago, in May 2001.  The veteran should accordingly be asked to 
file with VA an updated financial status report and his 
request for a waiver of the calculated overpayment should 
thereafter be re-adjudicated at the RO level, prior to 
appellate review by the Board.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO/AMC should request that the 
veteran complete a Financial Status 
Report form (VA Form 20-5655) listing in 
detail all his monthly income, monthly 
expenses, assets and debts, and including 
any supporting evidence and/or records.

2.  Invite the veteran to evidence that 
his medical condition at the time he was 
overpaid pension, at present, or in the 
future, would cause undue financial 
hardship in repaying the overpayment of 
VA pension benefits.

3.  The Committee should then re-
adjudicate the veteran's request for 
waiver of recovery of an overpayment of 
VA nonservice-connected pension benefits 
in the amount of $3,997, with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) and each element of the 
"equity and good conscience" standard, 
particularly the element requiring 
weighing the fault of both parts and the 
element addressing undue financial 
hardship.

4.  If, upon re-adjudication, the claim 
continues to be denied, the RO/AMC should 
provide the veteran with an appropriate 
supplemental statement of the case (SSOC) 
and afford him the opportunity to respond 
to the SSOC before the claims folder is 
returned to the Board for further 
appellate consideration.

The veteran is hereby advised that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO via the AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

